                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


In the Matter                       CIV. NO. 19-00023 LEK-RLP

             of

The Complaint of LAVA OCEAN
TOURS INC., a Hawai`i
Corporation, as owner of M/V HOT
SPOT, O.N. 1277287, for
exoneration from or limitation
of liability.



        ORDER GRANTING IN PART AND DENYING IN PART LIMITATION
            PLAINTIFF’S MOTION TO ENFORCE ORDER DIRECTING
       RESTRAINING ORDER FILED FEBRUARY 14, 2019 [DKT. NO. 16]

            On March 25, 2019, Limitation Plaintiff Lava Ocean

Tours Inc. (“Limitation Plaintiff”) filed its Motion to Enforce

Order Directing Restraining Order Filed February 14, 2019 [Dkt.

No. 16] (“Motion”).   [Dkt. no. 31.]   On April 5, 2019,

Claimants/Third-Party Plaintiffs Robert E. Tilton, individually

and as next friend of O.T., a minor, and A.T., a minor;

Teresa J. Tilton; and Jessica Tilton (“Tilton Claimants”), filed

their memorandum in opposition to the Motion, and on April 10,

2019, the Limitation Plaintiff filed its reply.    [Dkt. nos. 37,

40.]    This matter came on for hearing on April 15, 2019.   The

Limitation Plaintiff’s Motion is hereby granted in part and

denied in part for the reasons set forth below.
                            BACKGROUND

          On January 16, 2019, the Limitation Plaintiff filed

its Complaint for Exoneration from or Limitation of Liability

(“Limitation Complaint”), pursuant to 46 U.S.C. § 30501, et seq.

(“Limitation Act” or “the Act”), and Rule F of the Federal Rules

of Civil Procedure Supplemental Rules for Admiralty of Maritime

Claims and Asset Forfeiture Actions (“Supplemental Rules”).

[Dkt. no. 1 at ¶ 22.]   The Limitation Complaint seeks

exoneration from or limitation of liability for claims arising

from the July 16, 2018 lava tour group excursion to the Kilauea

Volcano East Rift Zone.   [Id. at ¶¶ 1, 6.]   The Limitation

Plaintiff is the owner of the M/V HOT SPOT, O.N. 1277287 (“the

Vessel”), which is a thirty-nine foot vessel used for passenger

excursions.   [Id. at ¶¶ 1, 4.]   Third-Party Defendant Shane

Turpin (“Turpin”) is the sole corporate officer of, and sole

shareholder in, the Limitation Plaintiff.     [Motion, Decl. of

Shane Turpin (“Turpin Decl.”) at ¶ 1.]   On July 16, 2018, the

Vessel carried forty-nine passengers and three crewmembers to

view the ocean entry of the Kilauea Volcano lava flow.

[Limitation Complaint at ¶ 6.]    The Limitation Plaintiff alleges

that, during the voyage, the Vessel was operated in compliance

with the United States Coast Guard Marine Safety Information

Bulletin 18-008, “Kilauea Volcano Lower East Rift Zone Ongoing


                                  2
Lava Safety Zones Access Requirements Update,” dated July 11,

2018; however, an unforeseeable offshore submarine volcanic

event caused lava rock to strike the Vessel in the passenger

seating area (“the Incident”).    [Id. at ¶¶ 7-8.]

I.   Limitation Action

           The Limitation Plaintiff alleges it should be

exonerated from all liability arising from the Incident, or in

the alternative, have its liability limited to “the value of its

interest in the vessel at the end of the voyage on July 16,

2018.”1   [Id. at ¶ 23.]   In the Limitation Complaint, the

Limitation Plaintiff sought a Court order, inter alia: directing

all parties with claims against the Limitation Plaintiff arising

from the Incident to submit their claims in the instant action,

and to file their respective answers, if any, to the allegations

in the Limitation Complaint; [id. at pg. 7, ¶ 2;] and

restraining the further prosecution of any and all suits already

commenced against the Limitation Plaintiff in any court against

the Limitation Plaintiff’s “agents, servants, and/or employees

and/or [the Vessel]” with regard to the Incident, [id. at

pgs. 8-9, ¶ 4].




     1 The Limitation Plaintiff alleges that the value of its
interest in the Vessel at the end of the July 16, 2018 voyage
did not exceed $ 300,000. [Limitation Complaint at ¶ 14.]


                                  3
          On February 4, 2019, the Limitation Plaintiff posted

$300,000 in security pursuant to Supplemental Rule F(1), based

on the value of the Vessel after the Incident.   [Dkt. no. 7-1.]

On February 14, 2019, the Court issued the Order Directing

Issuance of Notice, Publication Thereof and Restraining Order

(“Restraining Order”), [dkt. no. 16,] which ordered: notice to

be issued for all persons asserting claims against the

Limitation Plaintiffs to file their claims in the instant

limitation action; that said notice be published; and to cease

the continued prosecution of any pending actions against the

Limitation Plaintiff.   [Id. at 3-4.]   Specifically, the

Restraining Order required that:

          the continued prosecution of any and all suits,
          actions, and proceedings which may have already
          begun against Limitation Plaintiff LAVA OCEAN
          TOURS INC. in any court whatsoever to recover
          damages arising out of, or occasioned by,
          consequent upon or otherwise arising in
          connection with the aforesaid accident and the
          institution and prosecution of any suits, actions
          or legal proceedings of any nature or description
          whatsoever in any Court whatsoever, except in
          this proceeding for exoneration from or
          limitation of liability, against Limitation
          Plaintiff LAVA OCEAN TOURS INC. with respect to
          any claim or claims arising out of the aforesaid
          accident or otherwise subject to limitation in
          this proceeding shall cease, be and hereby are,
          stayed and restrained; . . . .

Id. at 4 (emphases in original).




                                   4
II.   State Court Action

               On January 17, 2019, the Tilton Claimants filed their

complaint in the Circuit Court of the Third Circuit, State of

Hawai`i, under Civil No. 19-1-0023 (“State Court Action”), and

filed their first amended complaint (“State Court Complaint”)

against both the Limitation Plaintiff and Turpin on January 22,

2019.       See Mem. in Supp. of Motion at 4.2    The State Court Action

arises out of the same Incident as the instant limitation

action.       See id. at 4-5.   On January 28, 2019, the Tilton

Claimants served a request for production of documents on

Turpin.       [Id. at 4.]   On February 19, 2019, counsel for the

Limitation Plaintiff sent a letter to the Tilton Claimants’

counsel to remind him that the Restraining Order stayed the

proceedings in the State Court Action against both the

Limitation Plaintiff and Turpin.          [Motion, Decl. of Normand R.

Lezy (“Lezy Decl.”) at ¶ 5, Exh. 1.]         The Tilton Claimants’

counsel disagreed as to the scope of the Restraining Order and

whether it applied to Turpin in the State Court Action.         [Lezy

Decl., Exh. 2 (email chain dated 2/19/19 between Mr. Lezy and


        2
       The Limitation Plaintiff notes the original complaint in
the State Court Action did not name the Limitation Plaintiff.
See Mem. in Supp. of Motion at 4; and see Mem. in Opp., Decl. of
Patrick F. McTernan (“McTernan Decl.”), at ¶ 8 (“Claimants
amended their state court complaint to add [the Limitation
Plaintiff] as a defendant.”).



                                      5
Patrick McTernan, Esq.).]   After some additional correspondence,

the Limitation Plaintiff filed its Motion.

III. Motion

            The instant Motion seeks an order from this Court to

enforce the Restraining Order as to any claims filed against

Turpin in any other proceedings related to the Vessel and the

Incident, including but not limited to the State Court Action.

The Limitation Plaintiff also seeks civil contempt sanctions for

the Tilton Claimants’ violation of the Restraining Order.   The

Tilton Claimants argue Turpin was neither identified in the

Restraining Order nor is he the owner of the Vessel for the

purposes of the Limitation Act, and sanctions are not

appropriate.

                             DISCUSSION

I.   Limitation of Liability in General

            “The Limitation of Liability Act limits shipowner

liability arising from the unseaworthiness of the shipowner’s

vessel or the negligence of the vessel’s crew unless the

condition of unseaworthiness or the act of negligence was within

the shipowner’s ‘privity or knowledge.’”   In re BOWFIN M/V, 339

F.3d 1137, 1137 (9th Cir. 2003) (per curiam) (quoting 46 U.S.C.

§ 30505).   The purpose of the Limitation Act is to “encourage

ship-building and to induce capitalists to invest money in this

branch of industry.”   Lewis v. Lewis & Clark Marine, Inc., 531

                                  6
U.S. 438, 446 (2001) (citations and internal quotation marks

omitted).   The form of the limitation proceeding directs “all

claims against an owner to be aggregated and decided at one time

under a single set of substantive and procedural rules, thereby

avoiding inconsistent results and repetitive litigation.”     In re

Complaint of Paradise Holdings, Inc., 795 F.2d 756, 761 (9th

Cir. 1986) (citing Maryland Casualty Co. v. Cushing, 347 U.S.

409, 414-16, 74 S. Ct. 608, 610-12, 98 L. Ed. 806 (1954)

(plurality opinion)).   “This objective is especially important

where there are multiple claims, which aggregate to more than

the limitation fund; the concursus before the admiralty court is

designed in part to marshall available assets and to set

priorities among the various claims.”   Id. (citing S & E

Shipping Corp. v. Chesapeake & Ohio Railway, Co., 678 F.2d 636,

642 (6th Cir. 1982)).

            The Limitation Act provides, in pertinent part:

            (a) In general. - The owner of a vessel may
            bring a civil action in a district court of the
            United States for limitation of liability under
            this chapter. The action must be brought within
            6 months after a claimant gives the owner written
            notice of a claim.

            (b) Creation of fund. - When the action is
            brought, the owner (at the owner’s option)
            shall -

                 (1) deposit with the court, for the benefit
                 of claimants –



                                  7
                     (A) an amount equal to the value of
                     the owner’s interest in the vessel and
                     pending freight, or approved security;
                     and

                     (B) an amount, or approved security,
                     that the court may fix from time to
                     time as necessary to carry out this
                     chapter; . . .

               . . . .

          (c) Cessation of other actions. - When an action
          has been brought under this section and the owner
          has complied with subsection (b), all claims and
          proceedings against the owner related to the
          matter in question shall cease.

46 U.S.C. § 30511.

          “The procedure for a limitation action is now found in

Supplemental Admiralty and Maritime Claims Rule F,” which “sets

forth the process for filing a complaint seeking exoneration

from, or limitation of, liability.”   Lewis, 531 U.S. at 448.

Rule F of the Supplemental Rules provides, in pertinent part:

          (1) Time for Filing Complaint; Security. Not
          later than six months after receipt of a claim in
          writing, any vessel owner may file a complaint in
          the appropriate district court, . . . for
          limitation of liability pursuant to statute. The
          owner (a) shall deposit with the court, for the
          benefit of claimants, a sum equal to the amount
          or value of the owner’s interest in the vessel
          and pending freight, or approved security
          therefor, and in addition such sums, or approved
          security therefor, as the court may from time to
          time fix as necessary to carry out the provisions
          of the statutes as amended; . . . . The
          plaintiff shall also give security for costs and,
          if the plaintiff elects to give security, for
          interest at the rate of 6 percent per annum from
          the date of the security.

                                 8
                . . . .

          (3) Claims Against Owner; Injunction. Upon
          compliance by the owner with the requirements of
          subdivision (1) of this rule all claims and
          proceedings against the owner or the owner’s
          property with respect to the matter in question
          shall cease. On application of the plaintiff the
          court shall enjoin the further prosecution of any
          action or proceeding against the plaintiff or the
          plaintiff’s property with respect to any claim
          subject to limitation in the action.

     A.   Owner under the Limitation Act

          The Limitation Plaintiff and the Tilton Claimants

dispute whether Turpin may be considered an “owner” under the

Act, since the Limitation Plaintiff is the owner of record for

the Vessel.   This Court previously explained that the definition

of an “owner” under the Act is flexible:

          Courts have held that the term “owner” is taken
          in a broad and popular sense, and that title
          ownership is not dispositive of the issue of who
          is an “owner” for purposes of the statute. In
          Admiral Towing Co. v. Woolen, 290 F.2d 641, 645
          (9th Cir. 1961), an “owner” was described as one
          whose

                relationship to the vessel is such as might
                reasonably afford grounds upon which a claim
                of liability for damages might be asserted
                against him, a claim predicated on his
                status as the person perhaps ultimately
                responsible for the vessel’s maintenance and
                operation and a claim against which the
                Limitation Act is designed to furnish
                protection.

          See also Flink v. Paladini, 279 U.S. 59, 63, 49
          S. Ct. 255, 73 L. Ed. 613 (1929) (stating that
          the term “owner” as used in the Act is an

                                 9
          “untechnical word” that should be interpreted in
          a liberal way); Complaint of Nobles, 842 F. Supp.
          1430, 1437 (N.D. Fla. 1993) (“Title ownership is
          not dispositive of the issue of who is an ‘owner’
          for purposes of the Act. The word ‘owner’ in the
          Limitation Act is accorded a liberal, common
          sense interpretation in order to effectuate the
          intent of the act. Factors such as who pays for
          storage of the vessel and who skippers the
          vessel, as well who has possession and control of
          the vessel, must be taken into account in
          determining who is an owner for purposes of the
          Act.” (citations omitted)); Complaint of Lady
          Jane, Inc., 818 F. Supp. 1470, 1474 (M.D. Fla.
          1992) (finding that sole stockholder was “owner”
          under the Act). Cf. Sailing Shipps, Ltd. v.
          Alconcel, Civil No. 11–00171 SOM/BMK, 2012 WL
          2884861, at *4 (D. Hawai`i July 12, 2012) (“When
          a shareholder’s negligence is in issue, the
          corporation had knowledge of the negligence or
          was in privity with the shareholder only if the
          shareholder was a managing officer or a
          supervisory employee.”).

In re Aloha Jetski, LLC, 920 F. Supp. 2d 1143, 1147-48 (D.

Hawai`i 2013).   In sum, depending on the circumstances of the

case and the relationship of the individual to the vessel at

issue, an individual who does not hold title to a vessel may

nevertheless be considered an “owner” under the Act.

          In the instant matter, the Limitation Plaintiff

asserts that it – not Turpin – was the owner of the Vessel

“within the meaning of 46 U.S.C. §§ 30501, et seq.” on the date

of the Incident.   [Limitation Complaint at ¶ 2.]   Turpin is,

however, the sole corporate officer and sole shareholder of the

corporate shipowner.   [Turpin Decl. at ¶ 1.]   Turpin states that

he was responsible for the maintenance and operation of the

                                10
Vessel on the date of the Incident, and is listed as an insured

under the Limitation Plaintiff’s insurance policy.    [Id. at

¶¶ 2-3.]   The Tilton Claimants do not dispute that Turpin “held

a position of ultimate authority regarding the conduct of the

vessel during the voyage.”   [Third-Party Complaint at ¶ 17.3]

The Tilton Claimants allege it was Turpin who brought “his

[V]essel in such close proximity to the lava entry points, . . .

plac[ing] himself in a position where he would be helpless to

protect his passengers from serious physical and emotional harm

in the event of a lava explosion.”   [Id. at ¶ 37.]

           Based on the particular facts presented in this case,

including Turpin’s undisputed control over Vessel on the date of

the Incident, and the basis of the Tilton Claimants’ claims

against Turpin, it is appropriate to consider Turpin an “owner”

under the Act.   See Admiral Towing, 290 F.2d at 645; cf. Calkins

v. Graham, 667 F.2d 1292, 1294-95 (9th Cir. 1982) (noting that

the non-owner who asserted he operated and managed the vessel

did not have “exclusive possession and control of the vessel” at

the time of the accident, therefore he could not be considered

an “owner” under the Act).   Additionally, because limitation

     3 The Limitation Plaintiff asserts the Third-Party Complaint
is “essentially identical to the [State Court Complaint] that
Claimants filed in the State Court Action,” although no copy of
the State Court Complaint has been identified as an exhibit to
the Motion, or in the record before the Court. Mem. in Supp. of
Motion at 5.


                                11
actions are “equitable proceedings in which courts must consider

‘the rights of all claimants in addition to . . . the rights of

the insured and insurors,’” see Paradise Holdings, 795 F.2d at

761 (alteration in Paradise Holdings) (citation omitted), the

following additional factors are also considered.

            First, the value of the known claims against the

Limitation Plaintiff and Turpin exceed the value of the

limitation fund.   The limitation fund is $300,000, while counsel

for the Tilton Claimants represents that at least one of the

Tilton Claimants has incurred damages of at least $400,000.

[McTernan Decl. at ¶ 4].   When there are multiple claims which

“aggregate to more than the limitation fund,” such as here, “the

concursus before the admiralty court is designed in part to

marshall available assets and to set priorities among the

various claims.”   Paradise Holdings, 795 F.2d at 761 (citation

omitted).

            Second, the Tilton Claimants have filed a Third-Party

Complaint against Turpin in the instant limitation action in

addition to their State Court Action claims.4   Thus, the

purported prejudice against the Tilton Claimants as a result of


     4 The Court makes no finding as to whether the claims in the
Third-Party Complaint are identical to the claims against Turpin
in the State Court Action. As stated supra note 3, the State
Court Complaint is not a part of the record before the Court.



                                 12
staying the State Court Action against Turpin is mitigated by

allowing the Tilton Claimants to proceed with their Third-Party

Complaint.    Staying the State Court Action will also potentially

narrow the issues for the State Court Action based on res

judicata and/or collateral estoppel.

             Third, even if Turpin is considered an “owner” under

the Act, the Tilton Claimants’ assumption that this will render

the corporate veil pierced is misguided.    This district court

has stated:

                  The test for piercing the corporate veil
             under admiralty law is well established — a court
             sitting in admiralty “may pierce the corporate
             veil in order to reach the ‘alter egos’ of a
             corporate defendant” where the “controlling
             corporate entity exercise[s] total domination of
             the subservient corporation, to the extent that
             the subservient corporation manifests no separate
             corporate interests of its own.” [Chan v. Soc’y
             Expeditions, Inc., 123 F.3d 1287, 1294 (9th Cir.
             1997) (quoting Kilkenny[ v. Arco Marine, Inc.],
             800 F.2d [853,] 859 [(9th Cir. 1986)]). The
             corporate veil may be pierced “where a
             corporation uses its alter ego to perpetrate a
             fraud or where it so dominates and disregards its
             alter ego’s corporate form that the alter ego was
             actually carrying on the controlling
             corporation’s business instead of its own.” Id.
             (citing Kirno Hill Corp. v. Holt, 618 F.2d 982,
             985 (2d Cir. 1980)). “To determine whether an
             individual so dominated and disregarded a
             corporate entity’s corporate form, a court may
             consider several factors, including: ‘(1) the
             intermingling of corporate and personal funds,
             (2) undercapitalization of the corporation, and
             (3) failure to maintain separate books and
             records or other formal legal requirements for
             the corporation.’” Williamson v. Recovery Ltd.
             P’ship, 542 F.3d 43, 53 (2d Cir. 2008) (quoting

                                  13
          William Wrigley Jr. Co. v. Waters, 890 F.2d 594,
          600 (2d Cir. 1989)).

Cabasug v. Crane Co., Civil No. 12–00313 JMS/BMK, 2014 WL

527705, at *10 (D. Hawai`i Feb. 7, 2014).   The Tilton Claimants

have not submitted any of the foregoing evidence in support of

their contention that veil-piercing is appropriate, therefore

their argument is rejected.

          Fourth, permitting the Tilton Claimants to proceed

against Turpin in the State Court Action ahead of or concurrent

with the limitation action would potentially render the

injunction as to the Limitation Plaintiff moot where Turpin is

likely to have the same documents as the Limitation Plaintiff,

see McTernan Decl., Exh. B (Turpin’s responses to the Tilton

Claimants’ first request for production of documents in the

State Court Action, dated 3/1/19),] and where Turpin’s liability

may be decided before the Limitation Plaintiff’s, which may have

a preclusive effect in the limitation action.   See Paradise

Holdings, 795 F.2d at 762.    Further, because it is undisputed

that Turpin is a named insured on the same insurance policy as

the Limitation Plaintiff, and there are multiple claimants

seeking damages,5 there is a possibility that defense costs as

well an unfavorable decision in the State Court Action may

     5 For example, the Tilton Claimants consist of five
individuals.



                                 14
deplete coverage for the Limitation Plaintiff before the instant

matter concludes.6      See id. (“A major purpose of the Act is to

permit the shipowner to retain the benefit of his insurance.”).

               Finally, because “a district court has discretion to

stay the state action or otherwise to shape the limitation

proceedings in a manner that promotes the purposes of the Act,”

id. at 763, and based on the particular circumstances of this

case, this Court concludes that Turpin is an owner under the

Act.       For these reasons, the Restraining Order shall apply with

equal force to any and all claims against Turpin pending outside

of the instant limitation action.

II.    Civil Contempt Sanctions

               Civil contempt sanctions are considered to be

“coercive and avoidable through obedience, and may be imposed in

civil proceedings “upon notice and an opportunity to be heard.”

Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S.

821, 827 (1994).      Civil contempt is reserved for a party who

fails to take “all reasonable steps within that party’s power”

to comply with a “specific and definite court order.”      Reno Air

Racing Ass’n v. McCord, 452 F.3d 1126, 1130 (9th Cir. 2006)

       6
       The Tilton Claimants assert that, based on the statements
by the Limitation Plaintiff’s counsel, the insurance policy for
both the Limitation Plaintiff and Turpin is a $1,000,000
cannibalizing policy, which means that “defense costs reduce the
coverage,” and there is excess coverage of $4,000,000. [Mem. in
Opp., Decl. of L. Richard Fried, Jr. at ¶ 3.]


                                    15
(citation and quotation marks omitted).    However, a person

should not be held in contempt “if his action appears to be

based on a good faith and reasonable interpretation of the

court’s order.”    Id. (citation and quotation marks omitted).

             As shown by the instant dispute, the Restraining Order

did not provide the clearest guidance as to whether it applied

to Turpin.    Turpin is not included in the plain language of the

Restraining Order, therefore the Tilton Claimants’ attempts to

obtain discovery in the State Court Action was not a violation

of a “specific and definite court order” from this Court.

Instead, the Tilton Claimants’ attempts to engage in discovery

“appears to be based on a good faith and reasonable

interpretation” that the Restraining Order only applied to the

Limitation Plaintiff.    See id.   Accordingly, the Limitation

Plaintiff’s request for civil contempt sanctions against the

Tilton Claimants for their attempts to obtain discovery as to

Turpin in the State Court Action is denied.    Going forward,

however, the Tilton Claimants and other parties are enjoined

from initiating and/or proceeding against Turpin for any claims

related to claims at issue in this limitation action, and

failure to do so may result in sanctions against the affronting

party.




                                   16
                              CONCLUSION

          On the basis of the foregoing, the Limitation

Plaintiff’s Motion to Enforce Order Directing Restraining Order

Filed February 14, 2019 [Dkt. No. 16], filed on March 25, 2019,

is HEREBY GRANTED IN PART AND DENIED IN PART.   The Motion is

GRANTED as to the Limitation Plaintiff’s request that the

Restraining Order apply with equal force to Turpin as an “owner”

under the Limitation Act.   The Motion is DENIED as to the

Limitation Plaintiff’s request for civil contempt sanctions

against the Claimants.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, May 31, 2019.




IN RE LAVA OCEAN TOURS; CV 19-00023 LEK-RLP; ORDER GRANTING IN
PART AND DENYING IN PART LIMITATION PLAINTIFF'S MOTION TO
ENFORCE ORDER DIRECTING RESTRAINING ORDER FILED FEBRUARY 14,
2019 [DKT. NO. 16]



                                  17
